Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 13, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the German Search Report, the International Preliminary Report on Patentability, and the International Search Report and Written Opinion referred to therein have not been considered.

Election/Restrictions
Applicant’s election of Group I in the reply filed on September 29, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 10 and 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive motor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because figures 3 and 5 are not properly labeled.  Note that both figures 3 and 5 are actually three separate drawings.  Thus, figure 3 does not exist.  Rather figures 3a, 3b and 3c are presented and should be labeled as such.  Also, figure 5 does not exist.  Rather figures 5a, 5b and 5c are presented and should be labeled as such.  Figure 3b is objected to because it is unclear how the spindle bush 4 is able to move within the spindle guide element 16 since portions (labeled below) of the spindle guide element 16 protrude into the spindle bush 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both a spacer bush in the first embodiment of the invention and a spacer bush in the second embodiment of the invention.  Since the spacer bush in the first embodiment of the invention is different from the spacer bush in the second embodiment of the invention, they require separate reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “23’” on line 19 of page 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    701
    1107
    media_image1.png
    Greyscale


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “are provided” on line 4 can be easily implied and therefore should be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because the description of the drawings is inadequate since figures 3 and 5 do not exist.  Rather, the applicant has presented figures 3a, 3b, 3c, 5a, 5b and 5c.  Each of figures 3a, 3b, 3c, 5a, 5b and 5c requires its own description.  Thus, the description of figure 3, on lines 23-24 of page 10 and description of figure 5 on lines 29-30 should be amended to describe figures 3a, 3b, 3c, 5a, 5b and 5c.
On line 16 of page 13, “3b),” appears to be a typographical error.
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because it is a duplicate of claim 12 from which claim 20 depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “linear drive movements” on line 2 of claim 1 render the claims indefinite because it is unclear what element of the invention has the movements to which the applicant is referring.
	Recitations such as “tube-like” on line 3 of claim 1 render the claims indefinite because it is unclear what is meant by the recitation “like”.  How much like a tube does an element have to be before it can be referred to as tube “like”?
	Recitations such as “movably mounted therein” on line 5 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the drive housing being movably mounted or if the applicant is referring to the spindle guide bush.
	Recitations such as “being provided” on line 7 of claim 1 render the claims indefinite because it is unclear if the first drive connection or the second drive connection is being provided to generate the drive movements.
	Recitations such as “to generate the drive movements” on line 7 of claim 1 render the claims indefinite because it is unclear how the drive connections 6 and 7 can, without more, generate drive movements.
	Recitations such as “it” on line 14 of claim 1 render the claims indefinite because it is unclear to what element of the invention the pronoun “it” refers.  It is suggested that the applicant replace pronouns such as “it” with the name of the element to which the pronoun is referring.
	Recitations such as “purely linearly movable in the spindle guide bush” on lines 14-15 of claim 1 render the claims indefinite because it is unclear how the spindle is movable within the guide bush.  See figure 3 which shows the spindle 5 fixed to the guide bush 4.
	Recitations such as “and/or” on line 2 of claim 2 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant attempting to set forth “and” only, “or” only, “and” and “or” or “and” or “or”?
	Recitations such as “are/is” on line 2 of claim 2 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant attempting to set forth “and” only, “or” only, “and” and “or” or “and” or “or”?
	Recitations such as “which is arranged” on line 2 of claim 3 render the claims indefinite because it is unclear if the applicant is referring to the guide element or to the spindle portion.
	Recitations such as “which guide element” on line 3 of claim 3 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  If the applicant is attempting to use “which” as an antecedent, it is suggested the applicant replace “which” with the more customary antecedent “the” or “said”.
	Recitations such as “the inner side” on line 4 of claim 3 render the claims indefinite because it is unclear what element of the invention has the inner side to which the applicant is referring.
	Recitations such as “it” on line 2 of claim 4 render the claims indefinite because it is unclear to what element of the invention the pronoun “it” refers.  It is suggested that the applicant replace pronouns such as “it” with the name of the element to which the pronoun is referring.
	Recitations such as “allows or prevents” on line 2 of claim 4 render the claims indefinite because which one of the two non-equivalent alternatives the applicant is attempting to positively set forth.
	Recitations such as “the surroundings” on line 3 of claim 4 render the claims indefinite because they lack antecedent basis.
	Recitations such as “and/or” on line 3 of claim 5 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant attempting to set forth “and” only, “or” only, “and” and “or” or “and” or “or”?
	Recitations such as “the linear movement of the spindle” on lines 2-3 of claim 6 render the claims indefinite because they lack antecedent basis.
	Recitations such as “radially within” on line 3 of claim 6 render the claims indefinite because it is unclear what the spatial relationship applicant is attempting to set forth.  How does mounted “radially” within differ from mounted within?
	Recitations such as “forms or occupies” on line 2 of claim 7 render the claims indefinite because which one of the two non-equivalent alternatives the applicant is attempting to positively set forth.
	Recitations such as “separate” on line 1 of claim 9 render the claims indefinite because it is unclear what element(s) of the invention the braking device is separate from.
	Recitations such as “spindle” on line 3 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the spindle set forth above or is attempting to set forth another spindle in addition to the one set forth above.
	Recitations such as “spindle guide bush” on line 3 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the spindle guide bush set forth above or if the applicant is attempting to set forth another spindle guide bush in addition to the one set forth above.
	Recitations such as “linear drive movements” on line 2 of claim 11 render the claims indefinite because it is unclear what element of the invention has the movements to which the applicant is referring.
	Recitations such as “in each case” on line 2 of claim 11 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a “case”?  Is the applicant attempting to set forth the limitations of each of the two spindle drives?  Also see “in each case” on lines 3, 6, 7 and 9.
	Recitations such as “a geometric spindle axis” on lines 2-3 of claim 11 render the claims indefinite because it is unclear if the applicant is setting forth a single axis or is attempting to set forth an axis for each of the two spindle drives.
	Recitations such as “tube-like” on line 3 of claim 11 render the claims indefinite because it is unclear what is meant by the recitation “like”.  How much like a tube does an element have to be before it can be referred to as tube “like”?
	Recitations such as “the drive housing” on line 3 of claim 11 render the claims indefinite because it is unclear to which one of the plurality of drive housings set forth above the applicant is referring.
	Recitations such as “the spindle axis” on lines 3-4 of claim 11 render the claims indefinite because it is unclear if the applicant is referring to the one spindle axis if the applicant intended to set forth one spindle axis above or if the applicant is attempting to refer to each of the spindle axes if the applicant intended to set forth a spindle axis for each of the spindle drives.
	Recitations such as “a spindle guide bush and a spindle movable mounted therein” on line 4 of claim 11 render the claims indefinite because it is unclear how the spindle can be movably mounted in the spindle guide bush.  See figure 3 which shows the spindle 5 fixed within the spindle guide bush 4.
	Recitations such as “being provided” on line 5 of claim 11 render the claims indefinite because it is unclear what element(s) of the invention are being provided.
	Recitations such as “for generating the drive movements” on lines 6-7 of claim 11 render the claims indefinite because it is unclear how the drive connections 6 and 7 can, without more, generate drive movements.
	Recitations such as “a claimed in claim 1” on line 12 of claim 11 render the claims indefinite because it is unclear what the applicant is attempting to set forth since claim 11 has essentially recited the limitations of claim 1 already.
	Recitations such as “no drive unit” on line 12 of claim 11 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a “drive unit”?  Is the applicant referring to a spring, a motor, a piston, linear actuator, etc.?
	Recitations such as “downstream of the spindle unit” on line 2-3 of claim 12 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What defines the “downstream” direction?
	Recitations such as “in terms of drive” on line 3 of claim 12 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What does “in terms of drive” mean?
	Recitations such as “preferably” on line 3 of claim 12 render the claims indefinite because it is unclear if the spindle unit is actually a spindle and spindle and nut mechanism or if the applicant is merely setting forth a preference that the spindle unit is a spindle and spindle and nut mechanism.  Also see “preferably” on line 7 of claim 12.
	Recitations such as “designed as” on line 3 of claim 12 render the claims indefinite because it is unclear if the spindle unit is actually a spindle and spindle and nut mechanism or if the spindle unit merely designed to be a spindle and spindle and nut mechanism.
	Recitations such as “spindle/spindle nut mechanism” on lines 3-4 of claim 12 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant attempting to set forth “and” only, “or” only, “and” and “or” or “and” or “or”?
	Recitations such as “mechanism partners” on line 4 of claim 12 render the claims indefinite because it is unclear what comprises a “mechanism partner”.  What spatial relationship is the applicant attempting to recite?
	Recitations such as “which form a screw engagement with another” on line 6 of claim 12 render the claims indefinite because it is unclear what elements of the invention the applicant is referring to.
	Recitations such as “otherwise” on line 2 of claim 13 render the claims indefinite because it is unclear what the applicant is attempting to set forth.
	Recitations such as “it” on line 2 of claim 15 render the claims indefinite because it is unclear to what element of the invention the pronoun “it” refers.  It is suggested that the applicant replace pronouns such as “it” with the name of the element to which the pronoun is referring.
	Recitations such as “allows or prevents” on line 2 of claim 15 render the claims indefinite because which one of the two non-equivalent alternatives the applicant is attempting to positively set forth.
	Recitations such as “the portion of the spindle guide tube” on lines 2-3 of claim 15 render the claims indefinite because they lack antecedent basis.
	Recitations such as “axially upstream of the guide element” on line 3 of claim 15 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What defines the “upstream” direction?
	Recitations such as “the portion of the spindle guide tube” on lines 3-4 of claim 15 render the claims indefinite because they lack antecedent basis.
	Recitations such as “axially downstream of the guide element” on line 4 of claim 15 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What defines the “downstream” direction?
	Recitations such as “preloads” on line 2 of claim 16 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comes after the “pre” loading?
	Recitations such as “certain portions” on line 4 of claim 16 render the claims indefinite because it is unclear what element of the invention has the portions to which the applicant is referring.
	Recitations such as “formed or occupied” on lines 1-2 of claim 18 render the claims indefinite because which one of the two non-equivalent alternatives the applicant is attempting to positively set forth.
	Recitations such as “in a region between the second drive connection and the tubular spring guide or/or outer spring” on lines 2-3 of claim 18 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  See figure 3 which shows the spacer bush 23 disposed between the first drive connection 6 and the tubular spring guide 17.  How can the spacer bush 23 be disposed between the second drive connection 7 and the tubular spring guide 17.
	Recitations such as “and/or” on line 3 of claim 18 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant attempting to set forth “and” only, “or” only, “and” and “or” or “and” or “or”?
	Recitations such as “outer spring” on line 3 of claim 18 render the claims indefinite because it is unclear whether or not the applicant is referring to the outer spring set forth above.
	Recitations such as “downstream of the spindle unit” on line 2-3 of claim 20 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What defines the “downstream” direction?
	Recitations such as “in terms of drive” on line 3 of claim 20 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What does “in terms of drive” mean?
	Recitations such as “preferably” on line 3 of claim 20 render the claims indefinite because it is unclear if the spindle unit is actually a spindle and spindle and nut mechanism or if the applicant is merely setting forth a preference that the spindle unit is a spindle and spindle and nut mechanism.  Also see “preferably” on line 7 of claim 20.
	Recitations such as “designed as” on line 3 of claim 20 render the claims indefinite because it is unclear if the spindle unit is actually a spindle and spindle and nut mechanism or if the spindle unit merely designed to be a spindle and spindle and nut mechanism.
	Recitations such as “spindle/spindle nut mechanism” on lines 3-4 of claim 20 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant attempting to set forth “and” only, “or” only, “and” and “or” or “and” or “or”?
	Recitations such as “mechanism partners” on line 4 of claim 20 render the claims indefinite because it is unclear what comprises a “mechanism partner”.  What spatial relationship is the applicant attempting to recite?
	Recitations such as “which form a screw engagement with another” on line 6 of claim 20 render the claims indefinite because it is unclear what elements of the invention the applicant is referring to.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanna et al. (US 2007/0096377).  Hanna et al. discloses a spindle drive 12 for a closure element of a motor vehicle for generating linear drive movements along a geometric spindle axis, comprising: 
a tube-like drive housing 28 and, 
in the drive housing 28 along the spindle axis, a spindle unit 50, 100 with a spindle guide bush 100 and a spindle 50 movably mounted therein, 
a first drive connection (labeled below) and a second drive connection (labeled below) which is linearly displaceable with respect to the latter being provided to generate the drive movements, 
a spindle guide tube 64 being connected to the first drive connection and, together with the first drive connection, forming a first drivetrain component which is connected to the spindle guide bush 100 of the spindle unit, and 
a connecting element (labeled below) being connected to the second drive connection and forming, together with the second drive connection, a second drivetrain component which is connected to the spindle of the spindle unit, 
wherein the spindle 50 is mounted in the spindle guide bush 100 in such a way that it is purely linearly movable in the spindle guide bush at least when the clutch is disengaged (claim 1);
wherein the spindle guide bush and/or spindle 50 are/is threadless since at least a portion of the spindle 50 is threadless as labeled below (claim 2);
wherein the spindle guide bush 100 is configured in such a way that it allows or prevents a pressure equalization between the interior of the spindle guide tube 64 and the surroundings of the spindle guide tube (claim 4);
	wherein a separate braking device 130 is provided which is configured to bring about braking of a relative movement between spindle 50 and spindle guide bush 100 (claim 9);
	wherein the braking device 130 is configured to exert a frictional force on the spindle 50 (claim 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. as applied to claims 1, 2, 4, 9 and 19 above, and further in view of Leonard et al. (US 2016/0312514).  Leonard et al. discloses a spindle drive comprising a spindle 36 has a guide element 64 on a spindle portion 63, which is arranged within a spindle guide tube 18 between a first drive connection 24 and a spindle guide bush 62, which guide element 64 supports the spindle 36 on the spindle guide tube 18 on the inner side (claim 3);
wherein the guide element 64 is configured such that it allows or prevents a pressure equalization between the portion of the spindle guide tube 18 situated axially upstream of the guide element 64 and the portion of the spindle guide tube 18 situated axially downstream of the guide element 64 (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hanna et al. with a guide element, as taught by Leonard et al., to ensure the proper positioning of the spindle 50 within the drive housing 28 as the drive housing moves relative to the spindle.

Claims 1, 3-5, 7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fahl (US 2009/0000201) in view of Hanna et al. (US 2007/0096377).  Fahl discloses a spindle drive 1 for a closure element of a motor vehicle for generating linear drive movements along a geometric spindle axis, comprising: 
a tube-like drive housing 4 and, 
in the drive housing along the spindle axis, a spindle unit with a spindle guide bush 23 and a spindle 22 movably mounted therein, 
a first drive connection 5 and a second drive connection 6 which is linearly displaceable with respect to the latter being provided to generate the drive movements, 
a spindle guide tube 24 being connected to the first drive connection and, together with the first drive connection, forming a first drivetrain component which is connected to the spindle guide bush of the spindle unit, and 
a connecting element 2 being connected to the second drive connection 6 and forming, together with the second drive connection, a second drivetrain component which is connected to the spindle of the spindle unit (claim 1);
wherein the spindle 22 has a guide element 25 on a spindle portion, which is arranged within the spindle guide tube 24 between the first drive connection 5 and the spindle guide bush 23, which guide element 25 supports the spindle 22 on the spindle guide tube 24 on the inner side (claim 3);
further comprising a tubular spring guide 24 in the drive housing 4 along the spindle axis and wherein the tubular spring guide 24 radially surrounds the spindle guide tube and/or the spindle 22 (claim 5);
wherein a spacer bush (labeled below) is provided along the spindle axis and forms or occupies a space (claim 7);
wherein an outer spring 27 which forms a drive element of the spindle drive and which axially preloads the first drive connection with respect to the second drive connection is mounted, along the spindle axis, at least in certain portions circumferentially on the tubular spring guide 24 (claim 16);
	wherein the outer spring 27 is arranged in a radial interspace between the tubular guide spring 24 and the drive housing 4 (claim 17);
wherein the space formed or occupied by the spacer bush extends axially in a region between the second drive connection 6 and the tubular spring guide and/or outer spring 27, and wherein the outer spring bears axially against the spacer bush (claim 18).
Fahl is silent concerning the spindle being mounted in the spindle guide bush in such a way that it is purely linearly movable in the spindle guide bush.
However, Hanna et al. discloses a spindle drive wherein a spindle 50 is mounted in a spindle guide bush 100 in such a way that it is purely linearly movable in the spindle guide bush 100 at least when the spindle guide bush 100 is disengaged with the spindle 50 (claim 1);
wherein the spindle guide bush 100 is configured in such a way that it allows or prevents a pressure equalization between the interior of a spindle guide tube 64 and the surroundings of the spindle guide tube (claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Fahl with a spindle guide bush, as taught by Hanna et al. to enable a user to disengage the spindle guide bush in order to disengage the motor from the spindle guide tube.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. as applied to claims 1, 2, 4, 9 and 19 above, and further in view of Borrmann et al. (US 2007/0296243).  Borrmann et al. discloses a spindle drive comprising an inner spring 294 (fig. 4) which forms a damping element of the spindle drive and which damps the linear movement of the spindle 110 is mounted radially within the spindle guide tube 290 along the spindle axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hanna et al. with an inner spring, as taught by Borrmann et al., to damp the weight of the rear flap as the spindle drive extends and retracts.

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bochen et al. (US 2009/0120003).  Bochen et al. discloses a drive arrangement 5, 6 for a closure element 3 of a motor vehicle 1 having at least two spindle drives 5, 6 for generating linear drive movements along in each case a geometric spindle axis, in each case a tube-like drive housing 7 (for drive 5), 48 (for drive 6) and, in the drive housing along the spindle axis, a spindle unit with a spindle guide bush 42, (labeled below) and a spindle 29, 51 movably mounted therein being provided, a first drive connection 17, 54 and a second drive connection 10, 53 which is linearly displaceable with respect to the latter being provided in each case for generating the drive movements, in each case a spindle guide tube 37, 58 being connected to the first drive 17, 54 connection and forming, together with the first drive connection a first drivetrain component which is connected to the spindle guide bush of the spindle unit, and in each case a connecting element 22, (labeled below) being connected to the second drive connection 10, 53 and forming, together with the second drive connection, a second drivetrain component which is connected to the spindle of the spindle unit, wherein a first 6 of the spindle drives is designed as claimed in claim 1 and has no drive unit (claim 11);
wherein a second 5 of the spindle drives 5, 6 has a drive unit with a drive motor 19 which is connected downstream of the spindle unit in terms of drive, preferably wherein the spindle unit is designed as a spindle 29/spindle nut 41 mechanism which has the spindle 29 and the spindle guide bush 42 as mechanism partners, the spindle 29 being a spindle 29 with a spindle external thread and the spindle guide bush 42 being a spindle nut 41 with a spindle nut internal thread, which form a screw engagement with one another, and further preferably wherein the connecting element 22 of the second of the spindle 29 drives transmits a rotational movement generated by the drive motor 19 to the spindle 29 (claim 12);
wherein the second 5 of the spindle drives 5, 6 is otherwise structurally identical to the first 6 of the spindle drives since both drives 5 and 6 include tube-like housings (claim 13);
wherein a second 5 of the spindle drives 5, 6 has a drive unit with a drive motor 19 which is connected downstream of the spindle unit in terms of drive, preferably wherein the spindle unit is designed as a spindle 29/spindle nut 41 mechanism which has the spindle 29 and the spindle guide bush 42 as mechanism partners, the spindle 29 being a spindle 29 with a spindle external thread and the spindle guide bush 42 being a spindle nut 41 with a spindle nut internal thread, which form a screw engagement with one another, and further preferably wherein the connecting element 22 of the second of the spindle 29 drives transmits a rotational movement generated by the drive motor 19 to the spindle 29 (claim 20).

    PNG
    media_image2.png
    1651
    1105
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    1634
    1101
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1628
    1089
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1626
    1099
    media_image5.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634